                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-02302-AB-KES                                             Date: January 15, 2020

Title: JOSE JOAQUIN LOPEZ v. LOS ANGELES COUNTY SHERIFF’S DEPT, et al.


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



  PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause Why this Action
                                                            Should Not Be Dismissed

        In March 2019, Jose Joaquin Lopez (“Plaintiff”) filed a civil rights complaint under 28
U.S.C. § 1983 against the Los Angeles County Sheriff’s Department (“LACSD”) and St. Francis
Medical Center. (Dkt. 1.) When Plaintiff filed the Complaint, he was a prisoner in the custody
of the state of California. The Complaint alleged that four unnamed LACSD deputies violated
his Eighth Amendment rights by using excessive force in his arrest and showing deliberate
indifference to his medical needs.

        In June 2019, the Court screened the Complaint under the Prison Litigation Reform Act
dismissed it with leave to amend. (Dkt. 10.) The Court found that the Complaint did not allege
that the officers acted pursuant to an official policy or custom, as is necessary to hold the
LACSD liable for the officers’ actions under Monell v. New York City Dept. of Social Services,
436 U.S. 658, 694 (1978). (Dkt. 10 at 3-4.) The Court also found that the Complaint failed to
allege any facts against the hospital, and the Court was unable to infer what Plaintiff contended
that the hospital did or did not do that entitled him to relief. (Id. at 4-5.) The Court gave
Plaintiff until July 25, 2019 to file a First Amended Complaint. (Id. at 5.)

        In July and December 2019, the Court granted Plaintiff two extensions of this deadline.
(Dkt. 12, 14.) In or around November 2019, Plaintiff was released from custody. (See Dkt. 13.)
In his second request for an extension of time, Plaintiff indicated that he had hired an attorney
who needed additional time to review the case. (Id.)
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-02302-AB-KES                                                Date: January 15, 2020
                                                                                              Page 2

        Plaintiff’s latest deadline for filing a First Amended Complaint passed on December 27,
2019, and as of the date of this Order, the Court has not received any further filings from
Plaintiff.

       IT IS HEREBY ORDERED that, on or before February 14, 2020, Plaintiff shall show
cause why this action should not be dismissed for lack of prosecution and/or failure to follow this
Court’s orders.

        Plaintiff may discharge this Order to Show Cause by either: (a) filing a First Amended
Complaint that attempts to remedy the defects identified in the Court’s screening order;
(b) explaining why he missed the most recent deadline to do so and demonstrating good cause
for a third extension of the deadline; or (c) voluntarily dismissing this action.

       If Plaintiff fails to respond to this Order to Show Cause, the Court may dismiss this
action for lack of prosecution and/or failure to follow the Court’s orders.



                                                                       Initials of Deputy Clerk JD
